Citation Nr: 0301660	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-12 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had unverified active duty service from May 1979 
to May 1982, and active duty service from December 1990 to 
June 1991, with prior and subsequent service in the Army 
Reserve, to include inactive duty training on April 19, 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for a low back condition.  The veteran has 
appealed.  

The Board notes that in February 2000, the RO denied a claim 
for service connection for left knee medial meniscus tear.  A 
timely notice of disagreement was received in August 2000, 
and a statement of the case was issued in September 2000.  
However, a timely substantive appeal was never filed, and 
this claim is therefore not before the Board at this time.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).


FINDING OF FACT

 The veteran does not have a low back condition that is 
related to his service.    


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by the 
veteran's active military service, and arthritis of the 
lumbar spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  However, the regulations add nothing of substance 
to the new legislation and the Board's consideration of the 
regulations does not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the November 1998 rating decision, and the 
statement of the case (SOC), that the evidence did not show 
that the criteria for service connection for a low back 
condition had not been met.  That is the key issue in this 
case, and the rating decision, SOC, and March 2002 
supplemental statement of the case (SSOC), informed the 
appellant of the relevant criteria.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision, SOC, and SSOC informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained VA and non-VA treatment records, and records from 
the National Personnel Records Center.  The veteran has not 
asserted that any additional development is required, and it 
does not appear that there is any identified relevant 
evidence which has not been obtained.  Furthermore, the 
appellant has been afforded a VA examination, the report of 
which includes an etiological opinion.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  In addition, the March 2002 SSOC, the 
RO notified the veteran of the provisions of the VCAA, to 
include as codified at 38 U.S.C.A. § 5103A (West Supp. 2002).  
The SSOC informed him that, provided certain criteria were 
met, VA would make reasonable efforts to help him obtain 
relevant records necessary to substantiate his claim, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2002), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2002).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 
38 C.F.R. § 3.159(c)(3) (2002).  Given the foregoing, the 
Board finds that there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence.  See Quartuccio v. Prinicipi, 16 Vet. 
App. 183 (2002).  Based on the foregoing, the Board finds 
that there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The veteran argues that service connection is warranted for a 
low back condition.  He argues that a back injury which 
occurred in April 1997, during inactive duty training, is the 
cause of his current low back condition.

The veteran's service medical records, and a "statement of 
medical examination and duty status" report (DA Form 2173), 
show that at about 10 a.m., on April 19, 1997, he was on 
INACDUTRA, and that he was treated for complaints of back 
pain incurred after lifting the hood of a truck.  He denied 
having a decreased ability to use his lower extremities, loss 
of sphincter control or numbness.  There were no other 
complaints.  On examination, there were back spasms.  Leg 
mobility was adequate and a neurological examination was 
grossly within normal limits.  There was no sensory deficit.  
He was discharged at about 12:30 p.m.  X-rays of the 
lumbosacral spine were normal.  The impressions were low back 
pain, and rule out disc herniation.  

Outpatient treatment reports, and "individual sick slips" 
(DD Form 689's), dated in 1998, show treatment for back pain 
beginning in February, and that the veteran received physical 
therapy for back pain from July to October.  In addition, 
these reports include a July 1998 X-ray report which notes 
findings compatible with muscle spasm, and an October 1998 
magnetic resonance imaging (MRI) report of the lumbosacral 
spine.  See October 1998 VA examination report diagnosis, 
infra. 

A VA examination report, dated in October 1998, shows that 
the veteran complained of back pain, with some numbness of 
the lower extremities.  He reported a history of working as a 
handyman from 1994 to 1998, working at the Post Office from 
1994 to 1997, as well as three years of construction work.  
He stated that he was currently working in the food service 
department of the VA Medical Center.  The diagnosis was L4-
L5, L5-S1 disc desiccation, Grade I antherolisthesis of L5-
S1, suspected bilateral L5 spondylosis, L4-L5 disc herniated 
nucleus pulposus and L5-S1 bulging disc asymmetrically 
prominent at right intraforamina by MRI of the lumbar spine 
October 1998.  The examiner stated that he had reviewed the 
claims file.  He noted that the veteran had a history of 
working several years in both construction and postal work, 
and that his duties included lifting, pushing and pulling 
heavy objects.  The examiner stated that it was his opinion 
that the present back pathology was not related to his April 
1997 injury.
  
An outpatient treatment report, and a "statement of medical 
examination and duty status" report (DA Form 2173), both 
dated in February 1998, show that the veteran sought 
treatment for back pain after driving a truck while on 
ACDUTRA.  X-rays of the lumbar spine were within normal 
limits.  The assessment was low back pain. 

Reports from Luis Roberto Canas, M.D., dated between August 
and November of 1999, show that the veteran was treated for 
complaints of chronic low back pain, and note low back disc 
disease per MRI.  

Outpatient treatment reports, dated between 199 and 2002, 
show several treatments for complaints of back pain.  This 
evidence includes a May 1999 outpatient treatment report that 
shows treatment for complaints of back pain.  The report 
indicates that X-rays and an MRI revealed DJD (degenerative  
joint disease) of the low lumbar spine, and that the veteran 
was to be put on permanent profile.  A July 2000 report shows 
treatment for complaints of back pain.  The impressions were 
back pain and herniated disc by history.  Outpatient 
treatment reports, dated in April 2001, show treatment for 
complaints of back pain which the veteran asserted were 
caused by his April 1997 injury during INACDUTRA, that the 
veteran was referred for a medical board due to his pain, and 
that he was not fit for full duty.  In June 2001, a lumbar 
corset was recommended.  Between May and July of 2002, the 
veteran received physical therapy for back pain.  An April 
2002 MRI report notes straightening of the lumbar lordosis, 
degenerative disc disease, and a small central disc 
herniation of L4-L5, bulging annulus at L5-S1.

The claims file contains two lay statements.  A statement 
from C.A." dated in January 1999, and a statement from 
"W.R." dated in May 1999, show that the authors both state 
that they witnessed the veteran injure his back in April 
1997.   

A "report of contact" from an "Assistant Chief Nutrition 
and Food Service," (presumably at the VA Medical Center), 
dated in May 2000, shows that the veteran was notified that 
he did not qualify for a certain position due to his 
inability to life up to 50 pounds.  

A letter from the U.S. Army, dated in May 2001, shows that 
the veteran was determined to be unfit for further military 
service due to knee and back conditions.  

A statement from a Post Office official, dated in June 2001, 
shows that it was reported that the veteran worked at the 
Post Office from December 1996 to June 1998 doing maintenance 
and cleaning.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002). Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 1991); 38 C.F.R. § 3.6(a) and 
(d)(2002).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2002).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).

The Board finds that the claim must be denied.  The veteran's 
service medical records show that the veteran was injured 
while on INACDUTRA in April 1997.  However, X-rays taken at 
the time were negative, and the next evidence of treatment 
for a low back condition comes about ten months later, in 
February 1998.  This ten-month period without treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, the first evidence of low 
back disc pathology is dated in October 1998, and therefore 
comes about one year and six months after the April 1997 
injury.  Id.  In addition, the Board notes that the claims 
file does not contain competent evidence showing that there 
is a nexus between a current low back condition and the 
veteran's active service, or any period of active duty for 
training or inactive duty training.  See 38 U.S.C.A. §§ 101 
(22), (23), 1110, 1131.  In this regard, the only competent 
nexus opinion in the claims file is the opinion of the 
examiner who performed the September 1998 VA examination.  
This examiner stated that the veteran's present back 
pathology was not related to his April 1997 injury.  Finally, 
there is no evidence of low back arthritis dated within one 
year of separation from active duty service, such that 
service connection for arthritis of the low back is warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.30, 3.309.  
Accordingly, the claim must be denied.  

The Board has considered the veteran's oral and written 
testimony, and the lay statements, submitted in support of 
his argument that the veteran has a low back condition as a 
result of his service.  To the extent that these statements 
may be intended to represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a nexus between a low back condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for a low back condition must be 
denied. 

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102.  


ORDER

Service connection for a low back condition is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

